UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO INTERNATIONAL SILVER, INC. (Exact name of registrant as specified in its charter) Arizona (State or other jurisdiction of incorporation or organization) 333-147712 86-0715596 (Commission File Number) (IRS Employer Identification Number) 5210 E. Williams Circle, Suite 700 Tucson, Arizona 85711 (Address of principal executive offices including zip code) (520) 889-2040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically or posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non–Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at May 12, 2014 Common Stock, $0.0001 Par Value TABLE OF CONTENTS Page Item 1 FINANCIAL STATEMENTS 3 Consolidated Financial Statements: 4 Balance Sheets 4 Statement of Income 5 Statement of Cash Flows 6 Supplemental Disclosures of Non-cash Financing Activities: 7 Statement of Shareholders' Equity 8 Notes To The Financial Statements 9 Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATIONS 32 Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 37 Item 4 CONTROLS AND PROCEDURES 37 PART II – OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 39 Item 1A RISK FACTORS 39 Item 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 39 Item 3 DEFAULTS UPON SENIOR SECURITIES 39 Item 4 MINE SAFETY DISCLOSURES 39 Item 5 OTHER INFORMATION 39 Item 6 EXHIBITS 40 2 PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements International Silver, Inc. (An Exploration Stage Company) Condensed Consolidated Financial Statements For The Three Months March 31, 2014 (Unaudited) and For the Year Ended December 31, 2013 (Audited) 3 International Silver, Inc. (An Exploration Stage Enterprise) Unaudited Interim Condensed Consolidated Balance Sheets As At As at March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses - Note C Total Current Assets $ $ PROPERTY, PLANT AND EQUIPMENT- Note D Mineral properties $ $ Leasehold improvements Equipment Furniture & fixtures Computer software Computer equipment $ $ Accumulated depreciation ) ) $ $ Other Assets - Note E Deposit toward investment - Note F $ $ Other deposits - Note G $ $ TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Payroll taxes payable Accrued expenses Due to related parties - Note L Convertible notes payable - Note H Deferred income - Note M Total Current Liabilities $ $ LONG-TERM LIABILITIES Convertible notes payable - Note H $
